Citation Nr: 0205140	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for undifferentiated-type 
schizophrenia, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active service from September 1969 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

It appears to the Board that the veteran attempted to raise 
the issue of a total rating for compensation purposes based 
on individual unemployability by correspondence dated in 
October 1997 and in his personal hearing.  If he desires to 
pursue this issue, he should do so with specificity at the 
RO.

Moreover, while this appeal was pending, the applicable 
rating criteria for mental disorders, 38 C.F.R. § 4.125 et 
seq., was amended effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (Oct. 8, 1996).  The timing of this change in the 
regulations requires the Board to first consider whether the 
amended regulation is more favorable to the veteran than the 
prior regulation, to include separately applying the pre-
amendment and amended versions to determine which version is 
more favorable.  If the amended version is more favorable, 
the Board will apply the amended version from the effective 
date of the amendment and the pre-amendment version for any 
period preceding the effective date; however, the effective 
date cannot be earlier than the effective date of the change.  
In applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). 


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Neither the pre-amendment or post-amendment versions of 
the psychiatric regulations are more favorable to the veteran 
in this case and both will be considered as applicable.

3.  Prior to November 7, 1996, the veteran's psychiatric 
disorder was productive of considerable, but not severe, 
impairment of social and industrial adaptability as 
manifested by complaints of anxiety, frustration, and anger, 
but no evidence of disorientation, lack of adequate hygiene, 
psychotic behavior, or the need for psychiatric 
hospitalization.  The global assessment of functioning (GAF) 
was reported in the 50-55 range, indicative of "moderate 
symptom."

4.  Since November 7, 1996, the veteran's schizophrenia has 
produced reduced reliability and productivity, and 
"difficulty" in establishing and maintaining effective work 
and social relationships, but no more, as evidenced by an 
anxious mood, constricted affect, irritability, and a 
preference for isolation, but an ability to maintain a 
marital relationship for over 20 years, attend church 
regularly, and engage in activities with friends.  The most 
recent GAF was reported at 59.

5.  The veteran is not shown to have occupational and social 
impairment with deficiencies in most areas, recent suicidal 
ideation, obsessional rituals, illogical, obscure, or 
irrelevant speech, near continuous panic attacks, an 
inability to function independently, disorientation, or 
neglect of personal hygiene due to schizophrenia.  


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 50 
percent for schizophrenia, undifferentiated type, under 
criteria in effect prior to and after November 7, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 
4.129, 4.130, 4.132, Diagnostic Code (DC) 9204 (1996); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, DCs 
9204, 9440 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his disability from schizophrenia 
has worsened and that he should be awarded an increased 
rating for the disorder.  For the reasons and bases discussed 
below, the Board concludes that the criteria for a rating in 
excess of 50 percent for schizophrenia have not been met.

Relevant Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

The RO has rated the veteran's undifferentiated schizophrenia 
under DC 9204.  The pre-amendment criteria will be utilized 
for the period between the time the veteran filed his claim 
and the change in regulations in November 1996.  Under the 
pre-amendment criteria, a noncompensable evaluation was 
assigned for psychosis in full remission.  A 10 percent 
rating for schizophrenia was awarded for mild impairment of 
social and industrial adaptability; a 30 percent disabling 
rating was assigned where there was definite impairment of 
social and industrial adaptability; and considerable 
impairment in social and industrial adaptability warranted a 
50 percent rating.  With less symptomatology such as to 
produce severe impairment of social and industrial 
adaptability, a 70 percent evaluation was warranted.  
Finally, a 100 percent evaluation required active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  The Veterans Claims Court has also 
recognized that each criteria for a 100 percent rating under 
38 C.F.R. § 4.132 as an independent element.  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating, was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," and 
considerable, the criterion for a 50 percent evaluation, was 
defined as "rather large in extent or degree."  Id.  In 
addition, the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas, the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See Hood v. Brown, 4 Vet. App. 301 
(1993).

Under the pre-amendment regulations, the severity of a 
psychiatric disability was based upon actual symptomatology, 
as it affected social and industrial adaptability.  Two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  Great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination; the objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability for the mental disorders contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affected economic adjustment, i.e., which produce 
impairment of earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the amended regulations), which were considered 
by the RO, a 10 percent evaluation may be assigned for 
undifferentiated schizophrenia with occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or with symptoms 
controlled by continuous medication.  A 30 percent evaluation 
will be assigned with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation will be assigned for schizophrenia 
which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Factual Background:  Historically, by decision dated in 
November 1982, the Board determined that the veteran had 
experienced a compensable disability from schizophrenia 
within one year of his separation from service.  A March 1983 
rating decision implemented the Board's decision to grant 
service connection and a 30 percent rating was assigned.  By 
decision dated in October 1990, the RO increased the 
veteran's disability rating to 50 percent, which has been in 
effect since that time.  In September 1996, the veteran filed 
the current claim.

In an October 1996 VA examination, the veteran complained of 
anxiety, poor tolerance of frustration, anger, and agitation.  
On mental status examination, he was casually dressed and 
adequately groomed.  He was very anxious during the course of 
the interview but aware of the interview situation.  His 
answers were relevant and coherent.  His thought content 
focused on intolerance to frustration, being contradicted, 
and persistent anxiety.  He was bothered by noises and 
avoided them.  He was not delusional or actively 
hallucinating, but was distrustful of others.  He preferred 
to remain isolated.  His affect was constricted.  He was well 
oriented.  His mood was anxious and restless.  His memory and 
intellectual functioning were adequate.  His judgment was 
fair but his insight was poor.  His GAF was reported in the 
50-55 range, indicative of "moderate symptoms" such as 
flattened affect, circumstantial speech, or occasional panic 
attacks; or moderate difficulty in social or occupation 
functioning, such as having few friends, or having conflicts 
with peers or co-workers.  The reported diagnosis was 
undifferentiated-type schizophrenic disorder.

Outpatient (fee-basis) treatment records dated from January 
1995 show symptoms of free-floating anxiety, insomnia, 
somatic complaints, low frustration level, and a tendency to 
brood.  At times, the veteran reported feeling helpless and 
hopeless.  He had similar complaints in medical reports dated 
in October 1993 and February 1996.  Subsequent outpatient 
treatment records note similar complaints, as well as 
irritability, and insomnia.  The veteran's affect was 
consistently restricted.  No delusions or hallucinations were 
identified, and judgment and insight were described in March 
1998 as superficial.  Generally, the veteran had good 
orientation and memory.  He had no suicidal or homicidal 
ideation.  In treatment notes dated in July, September, and 
December 1999, a treating physician reported GAF scores of 
40, indicating major impairment in several areas such as 
work, family relations, judgment, thinking, or mood.

The veteran testified at a personal hearing in October 1997 
that he received follow-up psychiatric care monthly.  He 
indicated that the medication helped him "quite a lot."  He 
reported that he had periods of anxiety and that he 
experienced periods of intolerance and frustration.  He 
indicated problems with his children and in his marital 
relationship but had been married for 24 years.  He expressed 
a difficulty with noise and had moved to a rural area.  He 
claimed to have had auditory hallucinations, memory loss, and 
loss of orientation.  He was unable to get a job and did not 
get along with his neighbors and had been arrested for 
disrupting the peace several years previously.  He asserted 
that he had attempted suicide in the remote past and had been 
hospitalized approximately four or five years previously (he 
could not remember the date but the record suggests that he 
was last hospitalized in 1988).  He reported that he was able 
to mow the grass, raised rabbits, performed outside chores 
around the house, and went to church regularly, but needed 
his wife to help him remember to take care of himself and pay 
the bills.  He indicated that he sometimes got lost, forgot 
people's names, forgot his medication, and distrusted most 
people.

In a January 2000 VA examination, the veteran complained of 
anxiety, fears, and irritability.  Medications included 
Benadryl, Valium, and Thorazine.  He had not worked for 30 
years.  Mental status examination revealed that he appeared 
to be clean, and adequately dressed and groomed.  He was 
alert and oriented, his mood was anxious, his affect 
constricted, and his attention, concentration, and memory 
were good.  Speech was clear and coherent.  He was not 
hallucinating, not suicidal or homicidal, and had fair 
insight and judgment with good impulse control.  He was 
considered competent.  The final diagnoses included chronic 
undifferentiated-type schizophrenia.  The GAF was reported at 
59.

The report of a VA social and industrial survey dated in 
February 2000 indicates that, during an unannounced home 
visit, the veteran did not exhibit any abnormal behavior.  At 
the time of the visit, he was with a friend who was doing 
some wood work.  The veteran was dressed in sport clothes and 
was clean but unshaven.  He complained of hearing voices and 
having poor control over his aggressive impulses.  He 
reported that he attended church regularly, helped around his 
church, and assisted with wife with some household chores.  
His wife noted that the veteran's behavior varied, with him 
sometimes doing well and sometimes becoming argumentative and 
shouting.  If he became angry, he would walk around the 
neighborhood.  Two neighbors indicated that he was at home 
most of the day, went to church regularly, but did not talk 
much with the other neighbors.

Legal Analysis:  After a review of the claims file, the Board 
finds that an evaluation in excess of 50 percent for 
schizophrenia is not warranted at this time.  

Turning first to the pre-amendment psychiatric regulations, 
the Board finds that the medical evidence does not support a 
higher than 50 percent rating.  Specifically, as noted above, 
a 70 percent disability rating for undifferentiated 
schizophrenia required severe impairment of social and 
industrial adaptability.  While an October 1996 VA 
examination reflected complaints of anxiety, poor tolerance 
of frustration, anger, and agitation, the Board concludes 
that the evidence that the veteran had been married for over 
20 years, lived with his wife and son, was well oriented, and 
was apparently able to maintain his personal hygiene, 
supports a finding of no more than "considerable" social 
and industrial impairment.  To this end, the Board places 
great weight upon the absence of hallucinations, delusions, 
psychotic behavior, or the need for psychiatric 
hospitalizations.  

In addition, the Board finds that no more than a 50 percent 
evaluation is supported by the October 1996 GAF reported in 
the 50-55 range, indicative of "moderate symptoms."  The 
Board finds that the GAF is consistent with a 
"considerable" impairment but not a "severe impairment."  
Moreover, outpatient treatment records are absent for 
symptoms consistent with a severe impairment as evidenced by 
on-going complaints of anxiety, insomnia, intolerance, and 
frustration, but no periods of psychotic episodes.  While the 
Board notes that the veteran has exhibited certain 
psychiatric deficiencies, such as anxiety during the 
interview, frustration, noise intolerance, and the need of 
his wife's assistance with taking medication and paying 
bills, these findings are not consistent with a "severe" 
impairment but are compatible with "considerable" 
impairment, which warrants a 50 percent disability rating 
under the pre-amendment regulations.  

Further, the Board places less probative weight on a GAF in 
the 40s in outpatient treatment records because it is not 
consistent with the veteran's reported symptoms at the time.  
Specifically, a GAF of 40 indicates some impairment in 
reality testing or communication or a major impairment in 
judgment, thinking, or mood.  In this case, the evidence 
fails to show any indication of disorientation, or illogical, 
obscure, or irrelevant speech as outlined in the DSM-IV.  
Moreover, while the veteran has indicated that he distrusts 
and avoids people, there is evidence that he attends church 
regularly, participates in activities with some friends, and 
is able to maintain a relationship with his spouse.  
Therefore, the Board finds that outpatient treatment records 
reflecting a GAF of 40 are not, in and of themselves, 
sufficient to support a higher disability rating.

Turning next to the amended regulations, the Board similarly 
finds that a no more than 50 percent evaluation is warranted 
at this time.  First, the veteran's current psychiatric 
symptoms are manifested by anxious mood, constricted affect, 
irritability, and a preference for isolation.  However, his 
orientation, memory, attention, and concentration have 
generally been good.  While judgment and insight are 
impaired, he does not have current suicidal or homicidal 
ideations, panic attacks, or unusual speech manifestations.  
Further, he does not have symptoms such as illogical speech, 
obsessional rituals, an inability to function appropriately, 
neglect of personal hygiene, or an inability to establish and 
maintain at least some effective relationships.  

The Board is particularly persuaded by the evidence contained 
in the January 2000 VA examination that the veteran was clean 
and adequately groomed, was alert and well oriented, with 
good attention, concentration, and memory, and clear and 
coherent speech.  At that time, his GAF was reported at 59, 
indicating a high functioning level of "moderate symptoms."  
Further, at the time of an unannounced social and industrial 
survey, the veteran was noted to be engaged in an wood-
working activity with a friend.  Moreover, it appears that 
the veteran attends church regularly and helps his wife 
around the house.  While he continued to express feelings of 
anxiety, intolerance, and frustration, this evidence suggests 
to the Board that the veteran is capable of maintaining at 
least some interpersonal relationships, and the criteria for 
a 70 percent rating (an "inability" to establish and 
maintain effective relationships) is not met.  As such, the 
Board concludes that the criteria for a schedular rating in 
excess of 50 percent have not been met under the amended 
regulations.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable pursuant to the former and current 
regulations when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent or extended hospitalization for his 
neuropsychiatric disorder, or is it shown that the disorder 
so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Finally, there is no evidence that the impairment resulting 
solely from the veteran's neuropsychiatric disorder warrants 
extra-schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
undifferentiated-type schizophrenia is adequately compensated 
by the 50 percent schedular evaluation.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000, which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, despite the veteran's assertion that a remand 
is needed, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
attorney were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  In addition, the RO provided the veteran with notice 
of the amended psychiatric regulations and considered his 
disability under the new regulations.  

Further, it appears that all medical records identified by 
the veteran have been associated with the claims file.  To 
that end, the veteran's attorney requested and received a 30-
day extension to present legal argument and evidence; 
however, in a recently filed Motion for Remand, he vaguely 
asserts that VA "may have" additional records but fails to 
identify any particular records.  The unsubstantiated 
statement that relevant records "may be" available is not 
sufficient, without more, to seek additional development at 
this time.  He also suggests that the VCAA requires a VA 
examination but the Board finds that the most recent VA 
examination dated in January 2000 is sufficient for rating 
purposes.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and no further development is 
needed.


ORDER

The claim for entitlement to an increased rating for 
undifferentiated-type schizophrenia, currently evaluated as 
50 percent disabling, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 

